DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 17008061 filed on
02/28/2022.
Status of Claims:
Claims 1-24 are pending in this Office Action.
Claim Objections
	Objections made to claims 1,9, and 17 are withdrawn due to the applicant’s corrections made to the claims.
Response to Arguments
Applicant’s arguments filed in the amendment filed 02/28/2022 regarding to arguments on claims 1, 9, and 17 are not persuasive.
Regarding claim 1, 9, and 17:
The Applicant argued that Hu does not teach “executing a shrink operation on an extent in the portion of the LOB structure without blocking access to other extents in the portion of the LOB structure”. The examiner respectfully disagrees with the Applicant; the Examiner respectfully submits that Hu discloses “ [0068]: Truncation process 10 may determine 502 that multiple snapshots of the plurality of snapshots within the family are marked for deletion. Truncation process 10 may aggregate 504 truncation of the multiple snapshots based upon, at least in part, determining that the multiple snapshots of the plurality of snapshots within the family are marked for deletion... [0071] For the same family, when multiple identified snap delete requests are sent to the MLU layer before one of them gets the token, once one of them does get the token and starts truncation (e.g., call CBFS API (for example purposes only) “truncate_file”), the CBFS layer may see and determine 502 that other snaps are also marked “to be truncated to zero,” thus, truncation process 10 (e.g., via the CBFS function “truncate_file”) may have the chance to truncate all these snaps together… [0075] For instance, truncation process 10 may determine 512 that a next snapshot of the plurality of snapshots within the family was marked for deletion while truncating a first chunk of the plurality of chunks, and truncation process 10 may truncate 514 together a next chunk of at least one snapshot of the multiple snapshots and a next chunk of the next snapshot. For example, aggregation can be improved by truncation process 10 breaking 510 ongoing snap truncation into chunks and detecting new snap delete requests before truncating the next chunk. In some implementations, once the CBFS layer (e.g., via truncation process 10) finishes truncation of one chunk, it may detect if there are any other snaps in same family having been marked 508 “to be truncated to zero” while the last chunk of truncation was ongoing”. The system of Hu is directed to identify plurality of snapshots/ extents within a database and mark them for truncation and subsequent deletion of the selected snapshots/ extents. The system of Hu performs truncations and deletions of the snapshots/extents is equivalent to the  shrink operation on an extent in the portion of the LOB structure. Also, only the selected snapshots are implemented to perform the truncation or the shrinking operation thus the other snapshots or extents are not part of the process so the access to the other snapshots or extents are not interfered. 
The applicant also argued that Hu fails to provide any further disclosure with regard to extents. The examiner respectfully disagrees with the Applicant; the Examiner respectfully submits that Hu’s snapshots (such as snap1, snap2, snap3 in Fig8a) are equivalent to the extents of the application. Hu discloses “[0075] For instance, truncation process 10 may determine 512 that a next snapshot of the plurality of snapshots within the family was marked for deletion while truncating a first chunk of the plurality of chunks, and truncation process 10 may truncate 514 together a next chunk of at least one snapshot of the multiple snapshots and a next chunk of the next snapshot. For example, aggregation can be improved by truncation process 10 breaking 510 ongoing snap truncation into chunks and detecting new snap delete requests before truncating the next chunk. In some implementations, once the CBFS layer (e.g., via truncation process 10) finishes truncation of one chunk, it may detect if there are any other snaps in same family having been marked 508 “to be truncated to zero” while the last chunk of truncation was ongoing. In the example, if such snaps are found, these snaps may be aggregated and truncated together with the existing ones at the next chunk.” The system of Hu contains plurality of snapshots within a family that are selected for truncation and deletion whereas the system of the application contains extents within an LOB structure segment that extent is selected for a shrink operation/ truncation and deletion. Thus, both systems contains chunks of data within a storage environment that are selected for truncating and removing. Also on page 4 of the previous office action, the examiner cited that the snapshot of Hu is mapped with the extents of the application. Therefore, Hu teaches a component, specifically snapshots, that do have equivalent structure and further execution to the extents of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-10, 13-14, 17-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (USPGPUB 20200250134) “Hu”.
Regarding claim 1, Hu teaches a computer-implemented method comprising: identifying a large object (LOB) structure to be shrunk ([0004]: The system determines that multiple snapshots of the plurality of snapshots within the family are marked for deletion. Truncation of the multiple snapshots may be aggregated based upon, at least in part, determining that the multiple snapshots of the plurality of snapshots within the family are marked for deletion (to be shrunk). [0074]: A method for truncating large snapshots (large objects) is performed such as breaking large snapshots into a plurality of chunks the multiple snapshots of the plurality of snapshots within the family marked for deletion. Thus, the system contains a storage systems that are capable of storing large object and the system further truncating and deleting snapshots in a family of snapshots so the structure is to be shrunk); identifying at least a portion of a LOB structure to be shrunk ([0074], see above, truncating large snapshots); executing a shrink operation on an extent in the identified the portion of the LOB structure without blocking access to other extents in the portion of the LOB structure ([0034]:Plurality of users have access to the storage system and truncation process through network or through secondary network.  [0060]: When storage processor processes data requests storage processor provides the appropriate requests/content (e.g., write request 166, content 168 and read request 170) to, e.g., storage target (which is representative of storage targets 102, 104, 106, 108 and/or 110). [0068] The truncation process identifies  a plurality of snapshots within a family and determines that multiple snapshots of the plurality of snapshots within the family are marked for deletion and aggregates truncation of the multiple snapshots based upon, determining that the multiple snapshots of the plurality of snapshots within the family are marked for deletion. [0070]: For instance, to enable the aggregated truncation of multiple identified snaps (portion of a LOB structure to be shrunk) within the same family, truncation process may insert the CBFS API named “pre_truncate_to_zero." (Shrinking the LOB structure). Thus, the environment of the system is a network with shared storage system where independent users are able to send requests as desired. In addition, a user can also have access to a truncation process where snapshots within a family are chosen to truncate and delete.); and analyzing the extent to determine whether the extent can be removed from the portion of the LOB structure (Fig. 8A-B & [0077-82]: Each snap (extent) is being truncated chunk by chunk until the system determines that any snap is fully truncated for further processing. [0082]: In step 7, the system finishes truncating chunk 3 of these 3 snaps. Assume that by this time, snap1 (extent) is totally truncated. The "truncate_file" CBFS API callback to the MLU indicates that snap1 truncation is complete. This determines that the extent can be removed from the portion of the LOB structure. [0083]:  In step 8, the system calls the CBFS to delete snap1. Thus the snap/extent is removed).  
Regarding claim 9, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 17, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Regarding claim 2, Hu teaches all of limitations of claim 1. Hu further teaches wherein the extent is selected from a plurality of extents in the portion of the LOB structure ([0072]: The truncation process of the system aggregates truncation of the multiple snapshots based upon, at least in part, determining that the multiple snapshots (extent to be shrunk) of the plurality of snapshots within the family (from a plurality of extents in the portion of the LOB structure) are marked for deletion).  
Regarding claim 10, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 18, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 5, Hu teaches all of limitations of claim 1. Hu further teaches wherein the determination of whether the extent can be removed is based on analysis of free space metadata (Fig. 8A-B & [0082]: In step 7, the system finishes truncating chunk 3 of these 3 snaps. Assume that by this time, snap1 is totally truncated (analysis of free space). The "truncate_file" CBFS API callback to the MLU indicates that snap1 truncation is complete. [0083]: In step 8, the MLU (via truncation process 10) calls the CBFS to delete snap1. Thus, the removal of snap1 (extent) is determined based on the truncation of snap1 is completed which means data within snap1 is fully deleted).  
Regarding claim 13, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 21, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 6, Hu teaches all of limitations of claim 1. Hu further teaches coalescing free space metadata in a selected extent ([0079-0081]: The system truncates chunks of each snap and also monitors which chunk is already truncated and which one is not. [0082]: At one stage, the system finishes truncating chunk 3 of these 3 snaps and by this time, snap1 is totally truncated. The "truncate_file" CBFS API callback to the MLU indicates that snap1 truncation is complete. Thus, the status of each snap (extent) is monitored to determine the portions that the snap has been truncated and this is equivalent to coalescing free space metadata in a selected extent).  
Regarding claim 14, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 22, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Hu et al. (USPGPUB 20200250134) “Hu” in view of Schreter et al. (US PGPUB 20140279963) "Schreter".
Regarding claim 3, Hu teaches all of limitations of claim 1. Hu does not explicitly teach wherein executing the shrink operation on the extent does not block read operations on the extent. 
Schreter teaches executing the shrink operation on the extent does not block read operations on the extent ([0049]: The system is directed to achieve a best possible compression and also to support very large data tables where a main part of the table can be divided into one or more fragments (extent). Main fragment size can be limited to some practical limit, which can, dependent on the specifics of a given implementation of the current subject matter, be sufficiently large to gain maximum performance due to optimized compression, sufficiently small to allow loading of a largest column of a fragment into main system memory and sorting of that column in main system memory, and sufficiently small to allow coalescing of two or more partially-empty fragments into a smaller number of fragments. [0073]: Each fragment of the plurality of fragments is compressed using a compression that is optimized for each fragment. At least one of the plurality of fragments is read into main system memory from the on-disk storage, and an operation is performed on the at least one of the plurality of fragments while the at least one of the plurality of fragments is in the main system memory. Thus, the fragments are stored onto the main system memory from the on-disk memory before an operation is performed on the fragments, so read operations can be done on the fragments in the main system memory during the operation is done in the on-disk memory). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schreter teachings in the Hu system. Skilled artisan would have been motivated to incorporate not blocking read operations on the extent taught by Schreter in the Hu system so the extent can always have access to and ensure the data contained in the extent, thus improves accessibility and organization of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 19, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 4, Hu teaches all of limitations of claim 1. Hu does not explicitly teach sealing the selected extent, wherein sealing comprises sending a message to one or more devices to block allocation of storage within the extent ([0057]: Closed fragments (sealed extent) can generally stay stable aside from delete operations. Thus, a closed fragment is blocked from operations that would make it unstable and only delete operations are permitted to eventually shrink the LOB portion).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schreter teachings in the Hu system. Skilled artisan would have been motivated to incorporate blocking allocations taught by Schreter in the Hu system so the extent is not changed during shrinking process thus improves the performance of the system and reduces errors. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Hu et al. (USPGPUB 20200250134) “Hu” in view of Roy et al. (US PGPUB 20190026309) "Roy" and Soderberg (USPGPUB 20160070819) " Soderberg ".
Regarding claim 7, Hu teaches all of limitations of claim 1. Hu does not explicitly teach undoing the shrink of the extent in the identified portion of the LOB structure in response to a determination that chunks remain in the extent.  
Roy teaches retrying the shrink of the extent in the identified portion of the LOB structure in response to a determination that chunks remain in the extent (Fig.4B & [0059]: For each batch of objects, the then-current object consistency metadata associated with the objects are marked for deletion (step 460). A "move" operation is invoked at the eventually consistent storage environment to move the objects to the specified "target" location (step 462). The then-current object consistency metadata associated with the objects is then deleted (step 464), and entries for the objects at the "target" location are recorded in the object consistency metastore (step 466). After completing the for loop, then at step 467, check to confirm that the object consistency metadata for the objects is empty, indicating that all elements of all batches have been processed. If all elements of all batches have not (yet) been processed (e.g., the list comprising the processing state of the then-current object consistency metadata associated with the objects is not empty) then execute a time delay (e.g., a backoff delay) and try again).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Roy teachings in the Hu system. Skilled artisan would have been motivated to incorporate re-processing an extent if the extent is not fully emptied   taught by Roy in the Hu system so the deletion process can be completed thus improves the execution of the system. This close relation between both of the references highly suggests an expectation of success.
Hu in view of Roy does not explicitly teach undoing the shrink of the extent in the identified portion of the LOB structure in response to a failure.
Soderberg teaches undoing the shrink of the extent in the identified portion of the LOB structure ([0072]: Any update or delete operations must adhere to the integrity policy, including referential integrity, of both the external and integration database, where the DBMS 11, 21 of each database will be responsible for their part. In case the update or delete operation fails for the external database the operation must be interrupted and reversed also for the integration database. Thus, a failure in a deletion process will cause the operation to be interrupted and reversed for the database so the process is undone). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Roy teachings in the Hu system. Skilled artisan would have been motivated to incorporate undoing the shrink process taught by Roy in the Hu system to eliminate errors. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 15, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 23, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Hu et al. (USPGPUB 20200250134) “Hu” in view of Barton et al. (USPGPUB 20120233134) "Barton".
Regarding claim 8, Hu teaches all of limitations of claim 1. Hu does not explicitly teach processing a failed shrink operation on the extent without undoing one or more chunk moves.  
Barton teaches processing a failed shrink operation on the extent without undoing one or more chunk moves ([0102]: The deletion process works as follows: for each container in the account, each object is deleted and then the container is deleted. Any deletion requests that fail won't stop the overall process, but may cause the overall process to fail eventually. The overall process continues even on a failure so that it doesn't get hung up reclaiming file storage system space because of one troublesome spot. The account reaper will keep trying to delete an account until it eventually becomes empty, at which point the database replicator will eventually remove the database files. Thus, the process continues even if a fail is determined during the process). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Barton teachings in the Hu system by integrating Barton failure handling ([102], Barton). Skilled artisan would have been motivated to incorporate continuing the deletion process even when a fail is determined, as taught by Barton and integrated in the Hu system, so that the system doesn't get hung up reclaiming file storage system space because of one troublesome spot, as taught by Barton ([0102]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 16, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 24, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
 Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.














Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153